Title: To Benjamin Franklin from Jonathan Williams, Jr., [13 December? 1771]
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear and honoured Sir
[December 13?, 1771]
The Bearer hereof Mr. John Milliquet, is my esteemed Friend and Intimate, and being particularly acquainted with Josiah, he will be happy to see him in London. Therefore hope you will pardon the Liberty I take of introducing him to You.
Any Civilities shewn him will be esteemed a great Addition to the Obligation I am already under. I am Your dutifull and Affectionate Kinsman
J Williams JUNR
To Benja Franklin Esq
 Addressed: To / Doct Benja Franklin / London